Citation Nr: 9934458	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  96-25 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased evaluation for service-connected 
schizo-affective disorder, bipolar type, currently evaluated 
as 70 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and veteran's spouse


ATTORNEY FOR THE BOARD

T.J. Kniffen, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
November 1967.


This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a August 1994 rating decision from the 
Wilmington, Delaware Department of Veterans Affairs (VA) 
Regional Office (RO) which proposed to reduce the evaluation 
for service-connected schizo-affective disorder, bi-polar 
type, from 100 percent to 30 percent, effective September 
1995.  Thereafter, in a June 1995 decision, a RO hearing 
officer reduced the 100 percent evaluation level to 70 
percent, effective September 1995.

A personal hearing was held before the undersigned Board 
member at the RO in June 1998.  In an August 1998 decision, 
the Board denied the veteran's claim as to restoration of a 
100 percent disability rating for schizoaffective disorder.  
With respect to the issue of entitlement to an increased 
disability rating for schizoaffective disorder, the case was 
remanded by the Board in August 1998 because the regulation 
pertaining to the rating of schizoaffective disorder was 
revised during the course of the appeal and it did not appear 
that the veteran's claim had been reviewed under the new 
criteria.  The Board made reference to Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991), in which the Court held that, 
"where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to appellant should and we so hold will apply unless Congress 
provided otherwise or permitted the Secretary of Veteran 
Affairs (Secretary) to do otherwise and the Secretary did 
so."  Thus, the purpose of the remand was to effectuate an 
evaluation of the veteran's disability under both the 
preexisting rating criteria, 38 C.F.R. § 4.132, Diagnostic 
Code (DC) 9205 (1996), and the current criteria, 38 C.F.R. 
§ 4.130, Diagnostic Code 9211 (1999).


FINDING OF FACT

The veteran is neither demonstrably unable to obtain or 
retain employment nor totally occupationally and socially 
impaired.


CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for 
schizo-affective disorder, bipolar type, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code 9211 (1999); 38 C.F.R. 
§ 4.132, 
Diagnostic Code 9205 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to entitlement to an 
increased evaluation for service-connected schizo-affective 
disorder, bipolar type.  

Preliminary Matters

Initially, the Board concludes that the veteran's claim is 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  Bruce v. 
West, 11 Vet. App. 405, 409 (1998); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a).  In the instant case, 
there is ample medical and other evidence of record, the 
veteran has been provided with two hearings and a recent VA 
examination, and there is no indication that there are 
additional records that have not been obtained and which 
would be pertinent to the present claim.  Thus, no further 
development is required in order to comply with VA's duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

As noted in the Introduction, effective November 7, 1996, 
during the pendency of this appeal, the VA's Schedule, 38 
C.F.R. Part 4, was amended with regard to rating mental 
disorders.  61 Fed. Reg. 52695 (Oct. 8, 1996).  Because the 
veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version most 
favorable to him.  See Karnas.  In the instant case, the RO 
provided the veteran notice of the revised regulations in the 
June 1999 supplemental statement of the case and determined 
that the old criteria were "definitely" to the veteran's 
advantage.  Thus, the Board finds that it may proceed with a 
decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393- 394(1993).  The Board also finds that all 
of the instructions contained in its August 1998 remand have 
been complied with by the RO.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (1999), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  

Before November 7, 1996, the VA Schedule for Rating 
Disabilities read in pertinent part as follows:

General Rating Formula for Psychotic Disorders:

100% - Active psychotic manifestations of such extent, 
severity, depth persistence or bizarre as to produce total 
social and industrial inadaptability.

70% - With lesser symptomatology such as to produce severe 
impairment of social and industrial adaptability.

38 C.F.R. § 4.132, Diagnostic Code 9205 (1996).

On and after November 7, 1996, the VA Schedule reads as 
follows:

100% - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

38 C.F.R. § 4.130, Diagnostic Codes 9211 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual Background

The veteran's service medical records are of record and 
reflect that in September 1967, he was diagnosed with 
schizophrenic reaction, schizo-affective type, and was 
recommended for a Physical Evaluation Board.  In October 
1968, service connection for schizophrenic reaction, schizo-
affective type was established.

Post-service medical records establish that the veteran was 
hospitalized for his service-connected condition on several 
occasions during the 1970's and 1980's, and that treatment 
has included outpatient treatment and medication.

In September 1977, the RO established a 100 percent 
disability evaluation for the veteran's service-connected 
psychiatric disability.  In a September 1990 rating action 
the RO proposed to reduce the evaluation to 70 percent, on 
the basis of medical treatment records, a VA examination 
report, and other evidence of record, including evidence that 
the veteran was employed on a part-time basis.  A December 
1990 rating decision reduced the veteran's evaluation to 70 
percent.  The veteran appealed that decision, and following a 
Board remand in July 1992 a 100 percent evaluation was 
restored, by way of a January 1993 rating determination. 

The RO continued to evaluate the veteran's condition.  In 
November 1993, the veteran reported that he was working 57 
hours per week as a service manager with two days lost to 
illness.  During a December 1993 VA examination, the veteran 
reported that he had not been hospitalized or taken 
medication for his service-connected psychiatric condition 
since 1985, that he had manic periods, was erratic and feared 
that a reduction in his benefits would cause an increase in 
the severity of his condition, requiring that he be 
hospitalized.  He reported some 28 admissions to different VA 
hospitals since his discharge from service in 1967.  He 
reported an erratic work history following discharge, but 
that he recently held a sales job for three years, and that 
he was currently working as a service manager for the same 
company.  He reported on-going treatment with a VA physician.  
The examiner stated a diagnosis of schizo-affective disorder 
in partial remission with residual problems of mild pressured 
speech and occasional digressive thinking, but noted that the 
veteran was otherwise functioning in a satisfactory fashion.

In a January 1994 rating decision, the RO determined that 
since improvement was shown, the current evaluation was 
subject to reduction, and a psychiatric evaluation was to be 
scheduled during the next six months to determine whether 
sustained improvement existed.

In July 1994, the veteran submitted a statement in which he 
stated that the threat of losing his only means of support 
(compensation) caused him stress.

In July 1994, the veteran was evaluated by the same VA 
psychiatrist who evaluated him in November 1993.  The veteran 
reported that he continued to work for the same employer, but 
that he had not been paid for a month because business was 
bad.  He reported no manic or depressive episodes since 1985, 
and reported that he continued to see a psychologist at least 
once every three months.  The examiner stated that he veteran 
seemed to be in very good remission from his diagnosis of 
schizo-affective disorder; that he seemed to be "functioning 
well both in his job, home and socially", and that he did 
not show any incapacitation from performing his job.  
However, the examiner also noted that the condition was one 
which could be expected to have recurrence at any time, 
especially given the fact that it was not treated with 
medication.

In August 1994, on the basis of the VA examination report, 
the RO issued a rating determination which proposed the 
reduction of the veteran's compensation from 100 to 30 
percent.  The veteran filed a Notice of Disagreement in 
September 1994, and requested a hearing.  

The veteran testified at an October 1994 RO hearing that he 
was seen once per month by a VA psychologist and that his 
treating physician recommended he go back on medication 
because of his erratic behavior.  He testified that the 
proposed reduction of his rating was causing him stress 
regarding the welfare of his family.  He testified that he 
was not employed, and that he last worked in August 1994 
repairing vacuum cleaners, and that the job was not a skilled 
job.  The veteran testified that he is incapable of working 
in his field of specialty training in the Army, electronic 
engineering, due to his disability.  He admitted that his 
condition had improved, but maintained that his condition 
remained tenuous, and was potentially endangered by the 
stress of the possibility of losing his level of 
compensation.

The hearing officer obtained medical records from the 
veteran's VA therapist, including a special report dated in 
October 1994.  This report indicated that the veteran's last 
hospitalization was in 1985, and that he was incarcerated 
from 1985 to 1988.  From 1989 on, he worked part-time for 
little or no money other than work in trade for reasonable 
rent, due to bad business, and the veteran quit the vacuum 
cleaner job in September 1994. 

The VA therapist reported that the veteran had experienced 
four episodes of hypomanic behavior during the preceding two 
years, which were precipitated by stressful situations.  He 
took college courses beginning in 1991, but quit because of 
stress.  She noted that the veteran had made a marginal 
adjustment to the community, in part because of his VA 
benefits, and she believed him to be permanently disabled and 
unable to work at consistent productive employment.  She 
stated an Axis I diagnosis of schizophrenia, residual, with 
moderate Axis IV stressors of a recent move, quitting a job, 
and marital conflict in regard to these.  A GAF (Global 
Assessment of Functioning) was stated as 52/60 .

In July 1995, the veteran submitted a written statement.  He 
stated essentially that because business had slowed at his 
employer's store, his take home pay had decreased, causing 
much stress that was compounded by the reduction of his 
compensation payments.  He stated that he was discussing the 
possibility of going back on medication for his mental 
condition, as he felt he was starting to "burn out" both 
mentally and physically.  The veteran stated that he was 
drifting toward periods of anxiety and depression, being 
forgetful, irresponsible, erratic, and of less sound 
judgment, all as a result of efforts to reduce his 
compensation benefits.

The RO obtained a copy of a report of the veteran's 
therapist, dated in October 1995, that essentially repeated 
the history contained in the October 1994 report.  The 
therapist noted that the veteran had moved again, and was now 
unemployed.  No additional episodes of hypomanic behavior had 
occurred since the prior report, and the report and diagnoses 
were consistent with the earlier report, with the exception 
of the GAF, which was reported as 48/60.

Additional VA treatment records were also obtained, showing 
outpatient treatment in January 1994 and April 1996.  In 
January 1994, the veteran reported that his job was 
terminating, and that he felt he needed a rest, and 
contemplated entering the hospital for this purpose.  His 
primary focus remained the reduction of VA benefits and the 
impact on his family finances.  By April 1996, the veteran 
had returned to work, and planned to move again; a reduction 
in stress was noted, as was the absence of discussion of any 
need for hospitalization.  He was reported to be stable 
although impaired.

Additional medical treatment records dating from June 1993 to 
April 1995 showed regular follow-up visits for the veteran's 
service-connected disability, and a physical examination in 
August 1994.  The treatment notes reflect the veteran quit 
his job due to declining business, moved from a home owned by 
his former boss and into a home owned by his brother, and 
taking a new job some 50 miles from his home.  He then moved 
closer to his job.

In June 1995, after receipt of the above evidence, the 
hearing officer issued a decision reducing the evaluation 
from 100 to 70 percent.  The examiner also determined that 
the veteran was not entitled to total disability compensation 
on the basis of unemployability, pursuant to 38 C.F.R. § 
4.16(c) (1995).

In May 1996, the veteran presented for a  VA psychiatric 
evaluation, during which  he reported losing and then gaining 
employment since his last examination.  He reported ongoing 
monthly therapy.  The veteran complained of excessive tension 
and anxiety, and described himself as more worried and less 
able to cope, describing episodes of racing pulse and 
inability to speak clearly.  He described his social 
relationships as distant with marked isolation.  A diagnosis 
of schizo-affective disorder was stated.

The veteran submitted a VA Form 9 in May 1996, in which he 
stated the reduction of his compensation for service- 
connected disability has caused great physical and mental 
stress, hardship, and that he experienced loss of memory, 
nervousness, dysfunction at work and problems with his family 
life due to his inability to meet his financial obligations.

In July 1996, the RO issued a rating action continuing the 70 
percent evaluation and denying an increased rating for 
service-connected schizo-affective disorder, bipolar type.  
The RO also issued a supplemental statement of the case, 
which addressed the newly submitted evidence.

June 1998 Board Hearing

The veteran was afforded a hearing at the Board before this 
Member regarding restoration of 100 percent disability 
evaluation from 70 percent.  He and his wife testified as to 
the nature and severity of the veteran's service- connected 
condition, and as to the hardship caused by the reduction 
from 100 to 70 percent.                                                                                                                                              
The veteran's representative referred to the prior appearance 
of the veteran before the Board regarding a reduction of the 
100 percent evaluation in 1992, and the subsequent 
reinstatement of the 100 percent rating.  The representative 
argued essentially the veteran's condition is, as diagnosed, 
bipolar in nature, and subject to fluctuation, and that 
though the veteran was not treated with medication, he was 
treated with regular therapy sessions.  Furthermore, he 
argued that the veteran's employment serves a therapeutic 
purpose, that his therapist had recommended employment for 
that purpose, and that the reduction of compensation benefits 
had caused an increase in severity of the veteran's service-
connected condition.

The veteran testified, though he did not earn a lot of money 
at his job, he felt that he was making a worthwhile 
contribution to society.  He testified that his physicians 
had always encouraged him to work, rather than sit at home.  
The veteran further testified that since the reduction, he 
was less stable, and that his therapist requested more 
frequent sessions, and had indicated that he should go back 
onto medication and that he might need to be hospitalized.  
He testified that when the reduction took effect, he was 
under a great amount of stress due to financial concerns and 
the loss of income. 

The veteran testified that he worked 40 hours per week, and 
earned $300 per week.  He testified that he had experienced a 
deterioration of his mental stated during the two weeks prior 
to the hearing.  The veteran's representative implied that 
the veteran's therapist had recommended he start taking 
Lithium again, though the veteran's testimony did not make 
this clear.

The veteran's wife testified that since the reduction of 
compensation, he was "like a keg of dynamite waiting to 
explode", and that the family has been under increased 
financial burden.  She testified that she thought he needed 
to be hospitalized or put on medication.  She testified that 
essentially the veteran needed the money provided by 
additional work and the 100 percent disability, but that he 
also needed to work as therapy for his condition.  Finally, 
she testified that the veteran experiences ups and downs 
related to his service-connected condition.

The veteran's representative argued that the reduction did 
not consider the long-term condition, and that though 
improvement was noted, the condition clearly had its ups and 
downs, and remained chronic and disabling to the extent that 
it warranted a reinstatement of the 100 percent evaluation.

In July 1998, the veteran submitted a follow-up report from 
his treating therapist, dated in July 1998.  The therapist 
stated that the veteran continued to make a marginal 
adjustment in the community, having been employed since 
October 1997.  However, he considered quitting his job in 
June 1998 in response to unmet expectations, depressed mood 
and a sense of hopelessness.  Therapy sessions were increased 
to a monthly basis.  The veteran's mental status was 
essentially unchanged since the prior report.  The therapist 
stated an Axis I diagnosis of schizophrenia residual, with a 
GAF of 50/52.

In a September 1998 statement , the veteran stated, 
"Although my mental health has improved the hardship this 
reduction from 100 percent to 70 percent has taken its toll 
on my ability to be able to function".  He further stated 
that his current level of stress was "overwhelming".

A VA clinical record from January 1998, which was provided to 
the RO in September 1998, indicates that in January 1998 he 
felt tired since starting a new job which apparently required 
long hours.  The veteran reported he was not taking any 
medications.  Otherwise, no physical complaints were reported 
by the veteran.

In March 1999, the veteran presented for a VA mental 
disorders examination.  The examiner noted that the veteran 
was examined in the context of the 1993, 1994, 1995 and 1996 
VA examinations.  The veteran's primary complaint was, "I 
got so stressed out trying to make ends meet because they 
reduced my payments" and that his current level of 
disability started in 1994 when the evaluation of his 
disability was reduced from 100 percent to 70 percent 
disabling.  The examiner noted, however, that the veteran 
denied any "significant symptoms of schizophrenia or bipolar 
disorder since his payments from the VA have been reduced."

The veteran reported to the examiner that as of March 1999 he 
had been employed for about one year as a service manager.  
The veteran, prior to taking the job as a service manager 
worked about eight years managing a vacuum cleaner store.  
Before then, he presented an apparently continuous employment 
history.

The examiner stated that the veteran did not appear depressed 
or overly anxious.  Instead, the veteran appeared logical and 
coherent with no signs of psychosis.  His cognitive processes 
were normal with good judgment.

The examiner diagnosed the veteran with schizoaffective 
disorder, bipolar type and assigned a GAF of 70.  In 
presenting this diagnosis the examiner noted that since 1985 
the veteran's symptoms have not required the use of 
psychotropic medications or psychiatric hospitalization.  
However, the veteran continued to visit the VA mental health 
clinic.

Th examiner also noted the veteran had maintained steady 
employment for the previous nine years and marriage for the 
past twenty five years.  Other than experiencing normal daily 
stressors, the examiner stated that the veteran was not 
experiencing any, "major psychosocial stercorous ...(and his 
examination) does not support the presence of significant 
occupational and social impairment".  The examiner said that 
the veteran does not exhibit, "...evidence of a major 
psychotic or mood disturbance.".

The RO issued a supplemental statement of the case in June 
1999 in which the veteran's evaluation was continued as 70 
percent disabling.  The RO evaluated the evidence of record 
considering the former and current regulation regarding the 
rating of schizo-affective disorder.  The RO's decision was 
based primarily upon the March 1999 VA examination.

In a July 1999 statement, the veteran said, "...my illness has 
prevented me from keeping a good paying job more times than I 
can remember...". He also repeated his earlier assertions that 
the reduction in the rating of his disability has caused 
extreme stress for his family and him.

Analysis

In fairness to the veteran, the Board will evaluate his 
service-connected disability under both the former and 
current rating criteria.

Pre-November, 7 1996 VA Schedule

As noted above, in order for a 100 percent disability rating 
to be assigned for psychosis, there must be active psychotic 
manifestations of such extent, severity, depth persistence or 
bizarre as to produce total social and industrial 
inadaptability.

During his March 1999 VA examination the veteran reported 
being employed.  In his July 1999 statement the veteran, 
although he suggested he was dissatisfied with the pay level 
of his current job, did not state that he was unemployed.  
The examiner noted that the veteran had maintained steady 
employment during the previous nine years.  The Board 
concludes that the veteran is able to obtain and retain 
employment.  

The Board further notes that the March 1999 VA examiner 
assigned a GAF of 70 to the veteran, which reflects only some 
mild symptoms or difficulty in social or occupational 
settings, with some meaningful interpersonal relationships.  
The examiner did diagnose him with schizoactive disorder, 
bipolar type, but went on to state that the veteran denied 
any significant symptoms of schizophrenia or bipolar disorder 
since his VA payments were reduced, he currently held a 
managerial position, did not appear depressed or overly 
anxious, but instead appeared logical, coherent and 
possessing good judgment.  The evidence further indicated 
that the veteran is married.

Based on these findings, which are consistent with the other 
evidence of record, there is no indication of total social 
and industrial inadaptability.

It was the testimony of the veteran's spouse during the June 
1998 personal hearing, where she stated that the impact of 
the reduction in VA compensation on the veteran needed 
hospitalization or medication.  The Board notes, however, 
that the record does not reflect that the veteran's spouse 
possesses the recognized degree of medical knowledge that 
would make her opinions regarding medical diagnosis 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The medical evidence of record clearly indicates that since 
1985 the veteran's disability has not required psychotropic 
medication or hospitalization.


Current VA Schedule

A 100 percent rating requires that the veteran present 
competent evidence of total occupational and social 
impairment due to various listed symptoms.  As noted 
previously, the veteran reported being employed in March 1999 
and did not indicate a change in his July 1999 statement or 
that he had not been steadily employed for the nine previous 
years.  The VA examiner in March 1999 stated that the veteran 
did not exhibit significant occupational and social 
impairment and assigned a GAF of 70.

The Board believes that this evidence, which is in essence 
uncontradicted by competent medical evidence, clearly 
indicates that there is not total occupational and social 
impairment due to the veteran's psychiatric symptomatology.

The veteran's representative, in an Appellant's Brief dated 
November 17, 1999, asserts that "where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating", 
citing 38 C.F.R. § 4.7 (1999).  That is true.  However, the 
Board notes that 38 C.F.R. § 4.7 concludes with the 
following: "otherwise, the lower rating will be assigned."  
In this regard, the Board finds that the March 1999 VA 
examination most accurately describes the veteran's current 
"disability picture" as hardly encompassing total social 
and industrial impairment.  The march 1999 VA examination 
report generally coincides with other medical evidence of 
record, such as the July 1998 therapist's report that stated 
the veteran was adjusting and employed, January 1998 VA 
clinical record that states he was no longer taking 
medications, and a May 1996 VA examination where the veteran 
stated he was employed.  

The Board is of course aware of the veteran's hearing 
testimony and other information contained in the record to 
the effect that the veteran is upset with his personal and 
financial circumstances and believes that his disability 
rating should be 100 percent.  However, after having 
carefully reviewed the evidence, the Board concludes that the 
disability is consistent with the assignment of a 70 percent 
disability, which is indicative of a severe disability.

In short, considering both the pre-November 7, 1996 
regulations and the current regulations relating to 
evaluation of the veteran's service-connected schizoaffective 
disorder, bipolar type, the Board notes that the current 
medical evidence of record establishes that the veteran is 
able to work productively and is otherwise socially and 
industrially functional, albeit with some limitations caused 
by his service-connected psychiatric disability.  The Board 
concludes, therefore, that under either the pre-November 7, 
1996 or current regulations, the preponderance of the 
evidence is against the veteran's claim for entitlement to an 
increased evaluation for service-connected schizo-affective 
disorder, bipolar type.  Therefore, the veteran's claim for 
an increased disability rating is denied.


ORDER

Entitlement to an increased evaluation for service-connected 
schizo-affective disorder, bipolar type, currently evaluated 
as 70 percent disabling, is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  See the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR 
MENTAL DISORDERS (4th.), Global Assessment of Functioning Scale.  Scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or 
co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).

